Dismissed and Opinion Filed November 7, 2016




                                            S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-16-00608-CV

ADONIS D. ROBINSON, TAMESHA ROBINSON, AND ALL OTHER OCCUPANTS OF
            1379 SALTILLO GRAND PRAIRIE, TX 75051, Appellants
                                 V.
                     BANK OF AMERICA, N.A., Appellee

                          On Appeal from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-16-01963-A

                                MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Chief Justice Wright
          Appellants’ brief in this case is overdue. By postcard dated September 20, 2016, we

notified appellants the time for filing their brief had expired. We directed appellants to file both

their brief and an extension motion within ten days. We cautioned appellants that failure to file

their brief and an extension motion would result in the dismissal of this appeal without further

notice.     To date, appellants have not filed their brief, an extension motion, or otherwise

corresponded with the Court regarding the status of their brief.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
160608F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADONIS D. ROBINSON, TAMESHA                        On Appeal from the County Court at Law
ROBINSON, AND ALL OTHER                            No. 1, Dallas County, Texas
OCCUPANTS OF 1379 SALTILLO                         Trial Court Cause No. CC-16-01963-A.
GRAND PRAIRIE, TX 75051, Appellants                Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
No. 05-16-00608-CV         V.                      participating.

BANK OF AMERICA, N.A., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee Bank of America, N.A. recover its costs of this appeal
from appellants Adonis D. Robinson, Tamesha Robinson, and all other occupants of 1379
Saltillo Grand Prairie, TX 75051.


Judgment entered this 7th day of November, 2016.




                                             –2–